271 F.2d 127
Dean DeFort LIAKAS, Appellant,v.Lynn BOMAR, Warden, State Penitentiary, Nashville,Tennessee, Appellee.
No. 14027.
United States Court of Appeals Sixth Circuit.
Oct. 1, 1959.

Deal DeFort Liakas in pro per.
George L. McCanless, Atty. Gen., and Henry C. Foutch, Asst. Atty. Gen., for appellee.
PER CURIAM.


1
Petitioner has heretofore been granted leave to proceed in forma pauperis by order of the District Court of September 4, 1959.  Rule 26(1), Rules of U.S. Court of Appeals for the Sixth Circuit, 28 U.S.C.A.


2
The District Court has denied petitioner's application for certificate of probable cause, which ruling is concurred in.


3
The appeal is accordingly dismissed.  Section 2253, Title 28, U.S.Code.